Citation Nr: 1218498	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 

THE ISSUES

1.  Entitlement to a higher initial rating for ankylosing spondylitis of the thoracolumbar spine, rated as 20 percent disabling from February 1, 2006 to May 18, 2008; and 40 percent disabling effective May 19, 2008.  

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as 20 percent disabling since February 1, 2006.

3.  Entitlement to a total rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to January 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2007, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland and Roanoke, Virginia.  

In the November 2006 rating decision, the Baltimore RO granted service connection for ankylosing spondylitis, a right shoulder disability, and a left eye disability and assigned each a noncompensable rating, effective February 1, 2006 (the dated after the Veteran was released from active military service).  At the same time, the RO denied service connection for sacroiliac injury and myofascial pain syndrome and denied entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  

In the October 2007 rating decision the Baltimore RO, granted service connection for myofascial pan syndrome and assigned a noncompensable rating, effective February 1, 2006.  The evaluation for ankylosing spondylitis was increased to 20 percent and the evaluation for the right shoulder disability was increased to 10 percent disabling, both effective February 1, 2006.  The noncompensable evaluation for a left eye disability was continued as well as the denial of service connection for sacroiliac injury.  

On his February 2009 Form 9, the Veteran limited his appeal to the issue of entitlement to a higher initial rating for ankylosing spondylitis. 

In the January 2012 rating decision, the Roanoke RO granted service connection for ankylosing spondylitis of the cervical spine and radiculopathy of the right lower extremity; and assigned 30 and 10 percent evaluations, respectively, effective February 1, 2006.  The RO also granted service connection for radiculopathy of the right upper extremity and assigned a 20 percent disability rating, effective October 24, 2011, and increased the evaluation for ankylosing spondylitis of the thoracolumbar spine to 40 percent disabling, effective May 19, 2008.  The Veteran has not appealed the rating or effective date assigned for the cervical spine disability or radiculopathy of the right upper extremity and these matters are not currently before the Board.  

The Veteran also has not submitted a specific notice of disagreement with regard to the initial rating for the right lower extremity disability; however, the criteria for rating the thoracolumbar disability require consideration of any associated neurologic disability, including the radiculopathy of the right lower extremity.

The claims file has remained under the jurisdiction of the Roanoke RO.  

A private attorney had acted as the Veteran's representative, beginning in 2006.  In December 2008, the attorney and the Veteran were advised by the RO that VA did not accept the attorney's appointment as the Veteran's representative as the record did not show that the attorney was accredited to represent claimants before VA.  

Under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel  (OGC), as provided for in 38 C.F.R. § 14.629(b), and receive notice of accreditation before providing representation.  The new accreditation requirements also apply to attorneys or agents who provide representation in claims in which a notice of disagreement (NOD) was filed after June 23, 2008, even if the representation began before that date.  However, as the attorney in this case commenced representation, and an NOD was filed, prior to June 23, 2008, the accreditation requirements set forth in 38 C.F.R. § 14.629 were not applicable.  In any event the attorney stated in a February 2008, response that he had not been the Veteran's representative since February 11, 2008.  The Veteran was advised that he could still appoint a representative, but has not yet done so.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009 and 2010, the Veteran received two separate orders from the Department of the Navy Commandant of the Marine Corps to appear for periodic physical examinations (PPE), in connection with his status on the temporary disabled retired list (TDRL).  These were to take place in May 2009 and 2010 or at the earliest convenient date to determine any change in the condition(s) for which he was placed on the TDRL.  The reports of the examinations are not part of the claims folder.  As this evidence is relevant to the issues on appeal, VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

At the time of his July 2007 and October 2011 VA examinations, the Veteran indicated that he was unemployed due to his physical limitations imposed by his ankylosing spondylitis.  At the October 2011 examination he reported that he had been unemployed since 2009, due to the effects of ankylosing spondylitis; although he was currently a full time student.

The Court has held that a TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

Given the evidence of disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability during the appeal period, the record raises a claim for a TDIU under Roberson and Rice.

The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Also, the claim for a TDIU is inextricably intertwined with the claims for increased ratings for ankylosing spondylitis of the thoracolumbar spine and right lower extremity radiculopathy.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  If the appellant elects to be represented, afford the attorney, agent, or Veterans Service Organization the opportunity to review the claims file and submit argument on the appellant's behalf. 

2.  Ask the Veteran to complete a formal application for TDIU. 

3.  Contact the service department, or other agency as required, to request all periodic physical evaluation reports conducted since February 1, 2006. 

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist, or that further efforts would be futile.

4.  After obtaining any outstanding records, afford the Veteran a VA examination to obtain an opinion as to whether the service-connected disabilities would combine to preclude all gainful employment for which his education and experience would otherwise qualify him.

The examiner should be provided with the claims folder and any relevant records in Virtual VA.

The examiner should provide an opinion as to whether the Veteran's service connected disabilities in combination would as likely as not prevent him from engaging in gainful employment for which his education and occupational experience qualify him.

If the service connected disabilities would not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be qualified for and able to perform with the current level of service connected disability.

The examiner should provide reasons for the opinions.

6.  If there is any period since February 1, 2006, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012). 

7.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



